DETAILED ACTION

This office action is in response to the reply filed on 01/04/2022.  Claims 1-15 are pending, claims 1-7 were withdrawn as non-elected invention previously.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lin (US Patent or PG Pub. No. 20150054494, hereinafter ‘494).
Claim 8, ‘494 teaches a power monitor (e.g., see Fig. 2-13), comprising: 
a detecting circuit (e.g., U6-2, 50) configured to detect an input voltage of an input capacitor (e.g., C3) of a primary side circuit of a power converter (e.g., the input side of U2, see [0013][0014], Fig. 1-2); 
a processing circuit (e.g., 50) configured to compare a condition of the input voltage and a predetermined parameter (e.g., see [0013][0014]), wherein if the condition of the input voltage and the predetermined parameter are different, the processing circuit outputs an abnormal signal (e.g., see  [0013][0014], Fig. 1-2; and 
a warning circuit configured to output a warning signal according to the abnormal signal (e.g., see  [0013][0014], Fig. 1-2).
Claim 9, ‘494 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the processing circuit is configured to determine whether a wave trough of the input voltage (e.g., the low–side of the input AC supply voltage) is lower than a predetermined voltage (e.g., when the AC voltage supplied is lower than the low-side of the predetermined range, see [0013]), wherein if the wave trough of the input voltage is lower than the predetermined voltage, the processing circuit outputs the abnormal signal (e.g., the signal being displayed and sent to the central unit, see Abstract, [0013]).
Claim 10, ‘494 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the processing circuit configured to determine whether a peak of the input voltage (e.g., the high – side of the input AC supply voltage) is larger than a predetermined voltage, wherein if the peak of the input voltage is larger than the predetermined voltage (e.g., when the AC voltage is higher than the high-side of the predetermined range, see [0013]), the processing circuit outputs the abnormal signal (e.g., the signal being displayed and sent to the central unit, see Abstract, [0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (US Patent or PG Pub. No. 20150054494, hereinafter ‘494), in view of Wang (CN104698377A, hereinafter ‘377A).
Claim 15, ‘494 teaches the limitations of claim 8 as discussed above.  ‘494 further teaches that wherein the detecting circuit further configured to detect an output current (e.g., detecting the output current, see Abstract) of a secondary side circuit of the power converter, wherein in condition that the processing circuit compares and determines that the output current of the secondary side circuit of the power converter is larger than a predetermined output current (e.g., see [0010]), the processing circuit outputs the abnormal signal after the processing circuit outputs a signal (e.g., the signal sent to 40, see Abstract, [0010] [0016], Fig. 1-2).  ‘494 does not explicitly disclose that the signal is a protection signal and is sent to a remote monitor system.
‘377A discloses an operation monitoring system including monitoring the operating voltage and the current and send a protection warning signal wirelessly to central unit for control processing (e.g., see Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the power monitor of ‘494 to include the remote monitoring system as disclosed in ‘377A, because it can help to effectively improve the safety and reliability of operation (e.g., see Abstract).
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the processing circuit configured to determine whether a wave motion difference value of the input voltage is larger than a predetermined voltage difference value, wherein if the wave motion difference value of the input voltage is larger than the predetermined voltage difference value, the processing circuit outputs the abnormal signal.
For claim 12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the processing circuit configured to determine whether a waveform unit time variation rate of the input voltage is larger than a predetermined unit time variation rate, wherein if the waveform unit time variation rate of the input voltage is larger than the predetermined unit time variation rate, the processing circuit outputs the abnormal signal.
For claim 13, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the processing circuit configured to determine whether a width of a pulse width modulation of a switch in the primary side circuit is different from a predetermined width, wherein if the width of the pulse width modulation of the switch in the primary side circuit is different from the predetermined width, the processing circuit outputs the abnormal signal.
For claim 14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the processing circuit configured to determine whether a frequency of a switch of the primary side circuit is different from a predetermined frequency, wherein if the frequency of the switch of the primary side circuit is different from the predetermined frequency, the processing circuit outputs the abnormal signal.
Response to Arguments
Applicants’ arguments in the remarks filed on 02/26/2018 have been considered have been fully considered and please see the examiner's responses for the reasons as discussed below.
Applicants stated on pages 7-9 of the REMARKS: 

    PNG
    media_image1.png
    97
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    592
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    454
    601
    media_image3.png
    Greyscale

Examiner's Response: 

Applicant's above arguments have been fully considered but they are not persuasive.  As indicated in the previous Office action sent on 10/04/2021, and shown in the copy of Fig. 2, the prior art ‘494 does discloses the limitations as recited of claim 8, including  
“… a detecting circuit (e.g., U6-2, 50) configured to detect an input voltage of an input capacitor (e.g., C3) (Examiner further notes: as shown in the copies of [0011]-[0014] and Fig. 2 below, detected voltage across C3 being rectified, having its value being function of the input voltage between L and N, and being detected by U6-2 and 50) of a primary side circuit of a power converter (e.g., the input side of U2, see [0013][0014], Fig. 1-2) (Examiner further notes: as shown in the copies of [0011]-[0014] and Fig. 2 below, C3 being at the primary side of U2); 
a processing circuit (e.g., 50) configured to compare a condition of the input voltage and a predetermined parameter (e.g., see [0013][0014]) (Examiner further notes: as shown in the copies of [0011]-[0014] and Fig. 2 below, C3 being at the primary side of U2), wherein if the condition of the input voltage and the predetermined parameter are different, the processing circuit outputs an abnormal signal (e.g., see  [0013][0014], Fig. 1-2) (Examiner further notes: as shown in the copies of [0011]-[0014] and Fig. 2 below, a signal being outputted by 50 based on the determination the AC voltage supplied being within a predetermined range ); and 
a warning circuit configured to output a warning signal according to the abnormal signal (e.g., see [0013][0014], Fig. 1-2) (Examiner further notes: as shown in the copies of [0011]-[0014] and Fig. 2 below, output  of Q3 being function of the signal outputted by 50 based on the determination the AC voltage supplied being within a predetermined range).
Therefore, it is Examiner’s position that the prior art ‘494 does anticipate the limitations as recited in the claim.  
Applicants further stated on pages 7-9 of the REMARKS: 

    PNG
    media_image4.png
    72
    587
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    108
    586
    media_image5.png
    Greyscale


Examiner's Response: 
Applicant's above arguments have been fully considered but they are not persuasive.
Examiner would like to respectfully remind Applicant that as shown in the copies of [0011]-[0014] and Fig. 2 below, voltage of C3 at the primary side of the converter circuit U2 is being used to determining the input voltage between terminals L and N of U2, therefore the prior art ‘494 anticipates the argued limitations as recited in the claim.
Therefore, for at least the reasons as discussed above, the grounds of the claim rejections are maintained in the current office action, and the current office action is made FINAL.


    PNG
    media_image6.png
    559
    730
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    243
    878
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    242
    873
    media_image8.png
    Greyscale

In further response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838